Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of the
1st day of July, 2019 (the “Effective Date”) by and between John W. Dietrich
(the “Executive”) and Atlas Air, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company believes that it is in the best interests of the Company to
retain the services of Executive and Executive desires to continue his
employment with the Company on the terms and subject to the conditions set forth
in this Agreement; and

WHEREAS, the Company and Executive warrant that the parties are entering into
this Agreement voluntarily, that no promises or inducements for this Agreement
have been made outside of the terms and conditions referred to herein and the
parties are entering into this Agreement without reliance upon any statement or
representation by the other party or any other person concerning any fact
material hereto.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1.Employment of Executive

(a)Position and Duties.  During the period from the Effective Date through
December 31, 2019 (the “Transition Period”), Executive shall serve as President
and Chief Operating Officer of the Company and Atlas Air Worldwide Holdings,
Inc. (“AAWW”), and from January 1, 2020 (the “Transition Date”) and thereafter
as President and Chief Executive Officer of the Company and AAWW.  The Company
intends to nominate Executive to become President and Chief Executive Officer of
Polar Air Cargo Worldwide, Inc. (“PAWW”) as of the Transition Date as soon as
practicable following the Effective Date.  The entire period of Executive’s
employment under this Agreement commencing from and after the Effective Date
shall be referred to as the “Employment Period”.  Executive shall report to, and
the scope of the Executive’s duties and responsibilities shall be determined by,
the Chief Executive Officer of the Company during the Transition Period, and, as
of the Transition Date and for the remainder of the Employment Period, the Board
of Directors of AAWW (the “Board”) as more specifically described below.  As
President and Chief Executive Officer of the Company and AAWW, Executive shall
have such authority, duties and responsibilities as are customarily afforded to,
and within the scope of, a chief executive officer of a public company of the
size and market capitalization of the Company and AAWW.  Effective as of the
Transition Date, Executive shall be appointed as a member of the
Board.  Executive shall not be entitled to any additional compensation for
serving on the Board or in any other office for AAWW, the Company, PAWW or any
of their subsidiaries or affiliates.

(b)Obligations of Executive.  During the Transition Period and the Employment
Period, Executive agrees, except when prevented by illness or Permanent
Disability, or during a period of vacation, to devote substantially all of
Executive’s business time and attention to the good faith performance of the
duties contemplated hereby; provided, however, that Executive (i) may serve on
the boards of such entities as the Board may approve in

 

[[5206304]]

--------------------------------------------------------------------------------

2

 

writing, and (ii) may perform civic and charitable work and attend to his
personal finances provided that, in the case of each of clauses (i) and (ii),
such activities do not materially interfere with Executive’s duties hereunder
and are in compliance with Section 4 of this Agreement.  During the Transition
Period and the Employment Period, Executive acknowledges and agrees that his
principal work location shall be Purchase, New York or such other Company
headquarters as may be determined by the Board.

2.Compensation

(a)Base Salary.  The Company shall pay Executive a base salary (the “Base
Salary”) at a rate of $775,000 per annum during the Transition Period, and on
the Transition Date the Base Salary shall be increased to $850,000 per annum, in
each case less any applicable withholding and other applicable taxes and
deductions and payable in accordance with the Company’s customary payroll
practices.  The Compensation Committee of the Board shall review the Base Salary
not less frequently than annually and may increase (but not decrease) the Base
Salary upon such review, taking into account, among other considerations,
Executive’s performance, it being understood that any increases shall be at the
sole discretion of the Compensation Committee of the Board.

(b)Incentive Bonus Payments.  Executive shall continue to be eligible to
participate in the Annual Incentive Plan for Senior Executives (or any successor
plan), as such plan may be amended from time to time (the “Annual Incentive
Plan”), during the Employment Period in accordance with the terms and conditions
contained therein.  Effective as of the Effective Date, Executive’s target bonus
under the Annual Incentive Plan shall be increased to 100% of the Base
Salary.  Subject to the terms and conditions of the Annual Incentive Plan, for
the 2019 Annual Incentive Plan program year, one-half of Executive’s payout
shall be calculated using his base salary, target bonus percentage and maximum
bonus percentage, in each case as such terms are defined in the Annual Incentive
Plan, earned in respect of the portion of the 2019 program year prior to the
Transition Period and one-half shall be calculated using the increased base
salary, target bonus percentage and maximum bonus percentage earned in respect
of the Transition Period.  Any such bonus shall be paid no later than March 15th
of the year following the fiscal year to which the bonus relates.

(c)Long-Term Incentive Awards.  Executive shall continue to be eligible to
participate in the Company’s long-term incentive program during the Employment
Period.  In calendar year 2020, Executive shall be eligible for a long-term
incentive award with a target value equal to 375% of the then current Base
Salary.  All long-term incentive awards are subject to the approval of the
Compensation Committee of the Board and the terms and conditions set forth in
the Atlas Air Worldwide Holdings, Inc. 2018 Incentive Plan (or any successor
plan), as such plan may be amended from time to time (the “Long-Term Incentive
Plan”), and any related award agreements or programs.




[[5206304]]

--------------------------------------------------------------------------------

3

 

(d)Benefits

(i)Executive and Executive’s eligible dependents shall be entitled to
participate in the Company health plans (medical, dental and vision).  Executive
and the Company shall each contribute to Executive’s monthly premium as provided
by such plans and the policies of the Company applicable to senior executives.

(ii)The Company reserves the right to discontinue participation in any health
plan at any time; provided, however, that the Company shall reimburse Executive
for his cost of obtaining comparable health care benefits for him and his
eligible dependents during the Employment Period, which reimbursement shall be
made by the Company no later than March 15th of the year following the year in
which the expense being reimbursed is incurred; and provided further that
Executive shall timely submit any such reimbursement request to the Company in
accordance with procedures established by the Company from time to time.  

(iii)Executive shall be entitled, to the same extent and at a level commensurate
with the senior executives of the Company but without duplication of any
benefits provided herein, to participate in the Benefits Program for Senior
Executives, as may be amended (or any successor program), and any other benefit
plans or arrangements of the Company.  In addition, Executive shall be entitled
to six (6) weeks of paid vacation per year.

(iv)During the Employment Period, the Company shall (A) reimburse the Executive
for reasonable personal financial planning services or (B) engage financial
planning services for the benefit of the Executive.

3.Termination

(a)At-Will Arrangement.  The Company and Executive expressly understand and
agree that the employment relationship is at-will. Either party may terminate
the Employment Period and the employment relationship upon written notice to the
other at any time and for any reason.  Except as otherwise provided herein,
Executive shall make every reasonable effort to give the Company at least three
(3) months prior written notice of Executive’s voluntary termination of
employment for any reason other than for Good Reason.

(b)Rights Following Termination

(i)If the Employment Period is terminated (A) by the Company for reasons other
than Cause, (B) by Executive for Good Reason or (C) due to death or Permanent
Disability and, in each case, subject to Executive’s (or Executive’s legal
guardian’s or estate’s, as applicable) execution of a customary general release
of claims upon terms and conditions consistent with this Agreement and the
Company’s standard form of release, which shall be delivered by the Company to
Executive within five (5) days, and executed and become irrevocable within sixty
(60) days, of the date on which the Employment Period terminates, then Executive
(or, in the event of Executive’s death, Executive’s spouse, estate or covered
dependents, as applicable) shall be entitled to receive:

[[5206304]]

--------------------------------------------------------------------------------

4

 

(1)(x) earned but unpaid Base Salary, (y) a lump-sum payment with respect to
accrued but unused vacation days, and (z) any unpaid expense reimbursement due
to the Executive pursuant to the Company’s applicable policies, in each case
calculated through the date on which the Employment Period terminates
(collectively, the “Accrued Entitlements”);

(2)subject to Section 8(e) below, an amount equal to twenty-four (24) months of
the Executive’s then-current Base Salary, payable in a lump sum on the first day
of the seventh month following the date on which the Employment Period
terminates (the “Lump-Sum Payment Date”); and

(3)a payment with respect to the Annual Incentive Plan for the program year in
which such termination occurs in an amount equal to, (x) in the event such
termination occurs after June 30 of the program year, the lesser of (I) the
amount Executive would have received if Executive was employed by the Company on
the last day of the program year based upon actual company performance measured
pursuant to the Annual Incentive Plan (and assuming for such purpose that
Executive’s individual management business objections have been achieved at
target), or (II) Executive’s target bonus amount (such lesser amount, the “Full
Termination Bonus Amount”) or (y) in the event such termination occurs prior to
July 1 of the program year, the Full Termination Bonus Amount multiplied by a
fraction, the numerator of which is the number of days from the commencement of
the program year in which the termination occurs until such termination and the
denominator of which is 365, such payment to be subject to all the terms and
conditions of the Annual Incentive Plan under which the annual bonus was
granted, including, without limitation, any provisions related to whether all
required performance measures for the payment of an annual bonus have been
satisfied and the provisions of the Annual Incentive Plan regarding time of
payment of such award.

(ii)If the Employment Period is terminated by the Company for Cause or by
Executive other than for Good Reason, Executive shall be entitled to receive the
Accrued Entitlements.

(iii)If, within the twelve-month period immediately following a Change in
Control, the Employment Period is terminated (A) by the Company for reasons
other than Cause or (B) by Executive for Good Reason, and subject to Executive’s
execution of a customary general release of claims upon terms and conditions
consistent with this Agreement and the Company’s standard form of release, which
shall be delivered by the Company to Executive within five (5) days, and
executed and become irrevocable within sixty (60) days, of the date on which the
Employment Period terminates, then Executive shall be entitled to (and not in
addition to) the compensation set forth in Section 3(b)(i) above and the
benefits coverage set forth in Section 3(b)(iv) below, except that the amount of
the payment under Section 3(b)(i)(2) above shall be equal to thirty-six (36)
months of Executive’s then-current monthly Base Salary.  If, within the
six-month period immediately following a termination of the Employment Period by
the Company for reasons other than Cause or by Executive for Good Reason, a
Change in Control occurs,

[[5206304]]

--------------------------------------------------------------------------------

5

 

then, in addition to the compensation set forth in Section 3(b)(i) above and the
benefits coverage set forth in Section 3(b)(iv) below, Executive shall receive a
lump-sum payment equal to twelve (12) months of Executive’s monthly Base Salary
in effect as of the date of termination, payable on the Lump-Sum Payment Date.

(iv)If the Employment Period is terminated (A) by the Company for reasons other
than Cause, (B) by Executive for Good Reason, (C) due to Permanent Disability or
(D) due to a Retirement, the Executive and his eligible dependents (if any)
shall be entitled to, in the case of Retirement in addition to the Accrued
Entitlements, continued coverage under the Company’s health plans (medical,
dental and vision) in effect as of the date of his termination from employment
(and as the same may thereafter be amended from time to time generally for
employees of the Company); provided, however, that Executive and the Company
shall each contribute on an after-tax basis to Executive’s monthly premium in an
amount equal to the percent of premium each was contributing at the time of
Executive’s termination from employment, as adjusted from time to time to
reflect any changes in the Company’s contribution toward active employee health
plan premiums; and provided further that any such continued coverage shall cease
upon the earlier of (x) the Executive’s attainment of age sixty-five (65), (y)
Executive becoming eligible to obtain comparable coverage in connection with
subsequent employment or (z) Executive becoming eligible for Medicare coverage.

(v)If the Employment Period is terminated due to a Retirement, the Executive
shall be entitled to a payment with respect to the Annual Incentive Plan for the
program year in which such Retirement occurs equal to the Full Termination Bonus
for such program year, such payment to be subject to all the terms and
conditions of the Annual Incentive Plan under which the annual bonus was
granted, including, without limitation, any provisions related to whether all
required performance measures for the payment of an annual bonus have been
satisfied and the provisions of the Annual Incentive Plan regarding time of
payment of such award.

4.Restrictive Covenants

(a)Confidentiality.  Subject to Section 4(d), or as otherwise required by
applicable law, Executive recognizes and acknowledges that the business
interests of the Company and its subsidiaries, parents and affiliates (including
PAWW) (collectively, the “Atlas Companies” and each, an “Atlas Company”) require
a confidential relationship between the Atlas Companies and Executive and the
fullest protection and confidential treatment of the records, data, trade
secrets, pricing policies, strategy, rate structure, personnel policy, employee
lists, management methods, financial reports, computer records, know-how, plans
and programs, methods, sources of supply, or practice of obtaining or doing
business, or any other confidential or proprietary information of the business
of the Atlas Companies (all of which are hereinafter collectively termed
“Confidential Information”) which have, or may in whole or in part be conceived,
learned or obtained by Executive in the course of Executive’s employment with
the Company.  Confidential Information shall not include (A) information that is
or becomes a matter of public knowledge through no fault of Executive, (B)
information rightfully received by Executive from a third party without a duty
of confidentiality, or (C) information disclosed to Executive with the Company’s
prior written approval for public dissemination.  Accordingly,

[[5206304]]

--------------------------------------------------------------------------------

6

 

Executive agrees to keep secret and treat as confidential all Confidential
Information whether or not copyrightable or patentable, and agrees not to use or
aid others in learning of or using any Confidential Information except in the
ordinary course of business and in furtherance of the Atlas Companies’
interests.  During the term of this Agreement and at all times thereafter,
except insofar as disclosure is necessary consistent with the Atlas Companies’
business interests:

(i)Executive shall not, directly or indirectly, disclose any Confidential
Information to anyone outside the Atlas Companies;

(ii)Executive shall not make copies of or otherwise disclose the contents of
documents containing or constituting Confidential Information;

(iii)As to documents which are delivered to Executive or which are made
available to him as a necessary part of the working relationships and duties of
Executive within the business of the Atlas Companies, Executive shall treat such
documents confidentially and shall treat such documents as proprietary and
confidential, not to be reproduced, disclosed or used without appropriate
authority of the Atlas Companies;

(iv)Executive shall not advise others that the information or know-how included
in Confidential Information is known to or used by the Atlas Companies; and

(v)Executive shall not in any manner disclose or use Confidential Information
for Executive’s own account and shall not aid, assist or abet others in the use
of Confidential Information for their account or benefit, or for the account or
benefit of any person or entity other than the Atlas Companies.

The obligations set forth in this Section 4(a) are in addition to any other
agreements Executive may have with the Company and any and all rights the Atlas
Companies may have under state or federal statutes or common law.

(b)Non-Solicitation and Non-Competition  

(i)Executive covenants and agrees that at no time before the second anniversary
of the termination of his employment for any reason shall Executive engage in
any of the following activities directly or indirectly, for any reason, whether
for Executive’s own account or for the account of any other person, firm,
corporation or other organization:

(1)solicit, divert, or take away any of the customers or suppliers of the Atlas
Companies;

(2)solicit, entice or otherwise induce any employee of the Atlas Companies to
leave the employ of the Atlas Companies for any reason whatsoever, or directly
or indirectly aid, assist or abet any other person or entity in soliciting or
hiring any employee of the Atlas Companies, or otherwise interfere with any
contractual or other business relationships between the Atlas Companies and its
employees, other than pursuant to a general advertisement for employment not
specifically targeted to employees of the Atlas Companies; or

[[5206304]]

--------------------------------------------------------------------------------

7

 

(3)solicit, employ, or hire any employee of the Atlas Companies who has
terminated his or her employment coincident with, or within the twelve-month
period following, the termination of his employment.

(ii)Executive covenants and agrees that, without the consent of the Board, at no
time before the first anniversary of the termination of his employment for any
reason shall Executive directly or indirectly, for any reason, whether for
Executive’s own account or for the account of any other person, firm,
corporation or other organization or entity (including, but not limited to, the
associations set forth in clauses (A)-(G) of this subsection), be or become
associated with or provide advice (except in the capacity as an attorney-at-law)
to (1) any air cargo carrier, (2) any air cargo division or affiliate of any
other company, (3) any company that leases cargo aircraft on an ACMI, wet lease,
charter or dry-lease basis, or (4) any business or organization that competes or
to Executive’s knowledge intends to compete in any line of business with any
Atlas Company.  Notwithstanding the foregoing, Executive may during the period
in which this paragraph is in effect own stock or other interests in
corporations or other entities that engage in businesses the same or
substantially similar to those engaged in by the Atlas Companies; provided that
Executive does not, directly or indirectly (including, without limitation, as
the result of ownership or control of another corporation or other entity),
individually or as part of a group (as that term is defined in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder) (A) own 1% or more of any class of
security of such entity; (B) provide to the corporation or entity, whether as an
executive, consultant or otherwise, advice or consultation; (C) provide to the
corporation or entity any Confidential Information regarding the Atlas Companies
or its businesses or regarding the conduct of businesses similar to those of the
Atlas Companies; (D) hold or have the right by contract or arrangement or
understanding with other parties to hold a position on the board of directors or
other governing body of the corporation or entity or have the right by contract
or arrangement or understanding with other parties to elect one or more persons
to any such position; (E) hold a position as an officer of the corporation or
entity; (F) have the purpose to change or influence the control of the
corporation or entity (other than solely by the voting of his shares or
ownership interest); or (G) have a business or other relationship, by contract
or otherwise, with the corporation or entity other than as a passive investor in
it; provided, however, that Executive may vote his shares or ownership interest
in such manner as he chooses provided that such action does not otherwise
violate the prohibitions set forth in this sentence.

(c)Injunctive Relief.  The parties agree that in the event of Executive’s
violation of this Section 4 or any subsection hereunder, that the damage to the
Company shall be irreparable and that monetary damages shall be difficult or
impossible to ascertain.  Accordingly, in addition to whatever other remedies
the Company may have at law or in equity, Executive recognizes and agrees that
the Company shall be entitled to a temporary restraining order and a temporary
and permanent injunction enjoining and prohibiting any acts not permissible
pursuant to this Agreement.  Executive agrees that should either party seek to
enforce or determine its rights because of an act of Executive which the Company
believes to be in contravention of this Section 4 or any subsection hereunder,
the duration of the restrictions imposed thereby shall be

[[5206304]]

--------------------------------------------------------------------------------

8

 

extended for a time period equal to the period necessary to obtain judicial
enforcement of the Company’s rights.

(d)Protected Communications

(i)Nothing in or about this Agreement prohibits Executive from:  (A) filing and,
as provided for under Section 21F of the Exchange Act, maintaining the
confidentiality of a claim with the Securities and Exchange Commission (the
“SEC”); (B) providing Confidential Information or information about this
Agreement or any Atlas Company to the SEC, or providing the SEC with information
that would otherwise violate any section of this Agreement, to the extent
permitted by Section 21F of the Exchange Act; (C) cooperating, participating or
assisting in an SEC investigation or proceeding without notifying the Company;
or (D) receiving a monetary award as set forth in Section 21F of the Exchange
Act.

(ii)Executive is advised that Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of any
Confidential Information or information about this Agreement or any Atlas
Company that constitutes a trade secret to which the Defend Trade Secrets Act
(18 U.S.C. § 1833(b)) applies that is made (A) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (B) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.

5.Dispute Resolution and Choice of Law

(a)Negotiation.  If a dispute between the parties arises under this Agreement,
the parties shall negotiate in good faith in an attempt to resolve their
differences.  The obligation of the parties to negotiate in good faith shall
commence immediately, and shall continue for a period of at least thirty (30)
days (“Negotiation”).  If Negotiation fails to resolve a dispute between the
parties within the first thirty (30) days, the parties may proceed to mediation
(a “Mediation”).

(b)Mediation

(i)If a dispute between the parties arises under this Agreement and has not been
resolved under the Negotiation procedures described herein, either party may
request, by written notice to the other party, that Negotiation be facilitated
by a single mediator, to be selected by the parties (the “Mediator”).  The other
party may, but is not required to, agree to such a process.

(ii)If the parties agree to pursue Mediation, the parties shall select the
Mediator within ten (10) days after receipt of notice.  If the parties are
unable to agree on the Mediator, the Mediator shall be selected by the Company,
but the selected Mediator shall be independent of the Company and its
affiliates.  The fees of the Mediator shall be divided equally between the
parties.

[[5206304]]

--------------------------------------------------------------------------------

9

 

(iii)With the assistance of the Mediator, the parties shall continue Negotiation
in good faith for a period not to exceed thirty (30) days.  If the parties are
unable to reach agreement during this period, the Mediator shall be discharged.

(c)Disputes

(i)All disputes, claims, or causes of action arising out of or relating to this
Agreement or the validity, interpretation, breach, violation, or termination
thereof not resolved by Mediation, shall be determined and settled by
arbitration, to be conducted in the State of New York, USA, in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
in effect at the date of arbitration (“Arbitration”).  

(ii)This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to principles of conflict of
laws.

(iii)Any Arbitration commenced pursuant to this Agreement shall be conducted by
a single neutral arbitrator, who shall have a minimum of three (3) years of
commercial experience (the “Arbitrator”).  The parties shall meet within ten
(10) days of failure to resolve by Mediation to attempt to agree on an
Arbitrator.  Absent agreement at this meeting, the Arbitrator shall be selected
by AAA.  Such Arbitrator shall be free of any conflicts with the Company and
shall hold a hearing within thirty (30) days of the notice to Executive.

(iv)If the terms and conditions of this Agreement are inconsistent with the
Commercial Arbitration Rules of the AAA, the terms and conditions of this
Agreement shall control.

(v)The parties hereby consent to any process, notice, application or document in
connection with Arbitration being served by (A) certified mail, return receipt
requested; (B) by personal service; or (C) in such other manner as may be
permissible under the rules of the Arbitration tribunal; provided, however, that
a reasonable time for appearance is allowed.  The parties further agree that
Arbitration proceedings must be instituted within one (1) year after the
occurrence of any dispute, and failure to institute Arbitration proceedings
within such time period shall constitute an absolute bar to the institution of
any proceedings and a waiver of all claims.  In any legal proceedings relating
to this Agreement, the parties shall equally divide all costs and expenses
incurred in such proceeding and related legal proceedings; provided, however,
that the Executive shall, if substantially successful in the final decision as
to such dispute, be entitled to recover all of his costs and expenses (including
attorneys’ fees).  Any amount payable by the Company pursuant to the immediately
preceding sentence shall be paid in compliance with Section 8(e) below.  

(vi)The judgment of the Arbitrator shall be final and either party may submit
such decision to courts for enforcement thereof.

[[5206304]]

--------------------------------------------------------------------------------

10

 

6.Severability and Enforceability

It is expressly acknowledged and agreed that the covenants and provisions hereof
are separable and that the enforceability of one covenant or provision shall in
no event affect the full enforceability of any other covenant or provision
herein.  Further, it is agreed that, in the event any covenant or provision of
this Agreement is found by any court of competent jurisdiction or Arbitrator to
be unenforceable, illegal or invalid, such invalidity, illegality or
unenforceability shall not affect the validity or enforceability of any other
covenant or provision of this Agreement.  In the event a court of competent
jurisdiction or an Arbitrator would otherwise hold any part hereof unenforceable
by reason of its geographic or business scope or duration, said part shall be
construed as if its geographic or business scope or duration had been more
narrowly drafted so as not to be invalid or unenforceable.

7.Definitions

For purposes of this Agreement:

(a)“Cause” means (i) Executive’s refusal or failure (other than during periods
of illness or disability) to perform Executive’s material obligations, duties
and responsibilities to any Atlas Company, (ii) the conviction or plea of guilty
or nolo contendere of Executive in respect of any felony, other than a motor
vehicle offense, (iii) the commission of any act which causes material injury to
the reputation, business or business relationships of any Atlas Company
including, without limitation, any breach of written policies of the Company
with respect to trading in securities, (iv) any other act of fraud, including,
without limitation, misappropriation, theft or embezzlement, or (v) a violation
of any applicable material written corporate policy of any Atlas Company,
including, without limitation, a violation of the laws against workplace
discrimination.  The Executive shall have a period of at least fifteen (15)
business days after written notice from the Company (which notice must contain
sufficient specificity detailing any alleged deficiency hereunder) to cure the
deficiency leading to a Cause allegation under clause (i) of the preceding
sentence before a Cause determination can be finally made by the Board, which
determination must be made by the Board in writing after the conclusion of such
cure period by at least a majority of the members of the Board excluding
Executive.

(b)“Change in Control” shall mean the occurrence of either (A) a “Change in
Control” as defined under the terms of the Long-Term Incentive Plan (or any
subsequent incentive equity plan adopted by the Company or AAWW that supersedes
the Long-Term Incentive Plan at any relevant time), or (B) a “change in control
event” (as that term is defined at Section 1.409A-3(i)(5) of the Treasury
Regulations) with respect to AAWW, which generally shall include the following
events, subject to such additional rules and requirements as may be set forth in
the Treasury Regulations and related guidance:

(i)a transfer or issuance of stock of AAWW, where stock in AAWW remains
outstanding after the transaction, and one person, or more than one person
acting as a group (as determined under the Treasury Regulations), acquires
ownership of stock in AAWW that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of AAWW (however, if a person or group is considered to own
more than 50% of the total fair

[[5206304]]

--------------------------------------------------------------------------------

11

 

market value or 30% of the total voting power of the stock of AAWW, the
acquisition of additional stock by the same person or group shall not be
considered a change in control for purposes of this Section 7(b));

(ii)the acquisition by a person or group, during the twelve-month period ending
on the date of the most recent acquisition by such person or group, of ownership
of stock possessing 30% or more of the total voting power of AAWW (however, if a
person or group is considered to control AAWW within the meaning of this
sentence (i.e., owns stock of AAWW possessing 30% or more of the total voting
power of AAWW), then the acquisition of additional control shall not be
considered a change in control for purposes of this Section 7(b));

(iii)the replacement of a majority of members of the Board during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the appointment or election; or

(iv)the acquisition by a person or group, during the twelve-month period ending
on the date of the most recent acquisition by such person or group, of assets
from AAWW that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all the assets of AAWW, as determined under
the Treasury Regulations (however, a transfer of assets to certain related
persons, as provided under the Treasury Regulations, or to an entity that is
controlled by the shareholders of AAWW immediately after the transfer, shall not
be considered a change in control for purposes of this Section 7(b)).

(c)“Good Reason” means (i) a reduction in the Base Salary or percentage target
bonus opportunity or a material reduction in the target long-term incentive
award opportunity, in each case as then in effect, (ii) a material reduction in
the benefits provided Executive, except where such reduction is part of a
general reduction in benefits effectuated by the Compensation Committee of the
Board which is equally applicable to all senior executives of the Company,
(iii) a reduction in Executive’s title, a material reduction in job
responsibilities, or a material change in Executive’s reporting relationship, or
(iv) following a Change in Control, an attempted relocation of Executive to a
position that is located greater than forty (40) miles from the location of such
Executive’s most recent principal location of employment with the Company;
provided, however, that Executive shall be treated as having resigned due to
Good Reason only if he provides the Company with a notice of termination within
ninety (90) days of the initial existence of one of the conditions described
above, following which the Company shall have thirty (30) days from the receipt
of the notice of termination to cure the event specified in the notice of
termination and, if the Company fails to so cure the event, Executive must
terminate his employment no later than thirty (30) days following the end of
such cure period.

(d)“Permanent Disability” shall be deemed to have been sustained by Executive if
Executive shall have been continuously disabled from performing the duties
assigned to Executive during the Employment Period for a period of six (6)
consecutive calendar months, and such Permanent Disability shall be deemed to
have commenced on the day following the end of such six (6) consecutive calendar
months.  Notwithstanding the foregoing,

[[5206304]]

--------------------------------------------------------------------------------

12

 

in the event that, as a result of an absence because of mental or physical
incapacity or other impairment, Executive incurs an earlier “separation from
service” within the meaning of Section 409A, Executive shall on such date
automatically be terminated from employment with the Company, and the Employment
Period shall terminate, as a result of Permanent Disability.

(e)“Retirement” shall mean (i) for purposes of Section 3(b)(iv) of this
Agreement, a termination of the Employment Period by the Executive on or after
the Executive (A) attains age fifty-five (55) and has completed ten (10) years
of service with the Company, and (B) has given not less than three (3) months’
advanced written notice of such proposed Retirement to the Board and (ii) for
purposes of Section 3(b)(v) of this Agreement, a termination of the Employment
Period by the Executive on or after the Executive (A) attains age sixty (60) and
has completed ten (10) years of service with the Company, and (B) has given not
less than six (6) months’ advanced written notice of such proposed Retirement to
the Board.

8.Miscellaneous

(a)No Mitigation.  The amounts to be paid to Executive are net to Executive,
without any reduction or duty to mitigate, except for taxes, other governmental
charges or amounts owed to the Company by Executive, and all payments to be made
hereunder shall be net of all applicable income and employment taxes required to
be withheld therefrom.

(b)No Waiver Except in Writing; Counterparts.  No waiver, or modification of
this Agreement or any of the terms and conditions set forth herein shall be
effective unless submitted to a writing duly executed by the parties.  This
Agreement may be executed in counterparts (including by electronic or PDF
signatures), each of which shall be considered an original and together all of
which shall constitute one and the same instrument.

(c)Successors and Assigns.  This Agreement shall be binding on the Company and
any successor thereto, whether by reason of merger, consolidation or
otherwise.  The duties and obligations of Executive may not be assigned by
Executive.

(d)Section 280G of the Code.  Notwithstanding any other provision in this
Agreement or any other agreement, contract, or understanding entered into by
Executive with any Atlas Company, in the event that it is determined by the
reasonable computation by a nationally recognized certified public accounting
firm that shall be selected by the Company (the “Accountant”) that the aggregate
amount of the payments, distributions, benefits and entitlements of any type
payable by any Atlas Company to or for Executive’s benefit under this Agreement
or any other formal or informal plan or other arrangement, contract or
understanding (including any payment, distribution, benefit or entitlement made
by any person or entity effecting a change of control), in each case, that could
be considered “parachute payments” within the meaning of Section 280G of the
Code (such payments, the “Parachute Payments”) that, but for this Section 8(d),
would be payable to Executive, exceeds the greatest amount of Parachute Payments
that could be paid to Executive without giving rise to any liability for any
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest or penalties, being hereafter collectively referred to as the “Excise
Tax”), then the aggregate amount of Parachute Payments payable to

[[5206304]]

--------------------------------------------------------------------------------

13

 

Executive shall not exceed the amount which produces the greatest after-tax
benefit to Executive after taking into account any Excise Tax to be payable by
Executive.  For the avoidance of doubt, this provision shall reduce the amount
of Parachute Payments otherwise payable to Executive only if doing so would
place Executive in a better net after-tax economic position as compared with not
doing so (taking into account the Excise Tax payable in respect of such
Parachute Payments and after taking into account amounts determined by the
Accountant that could mitigate the Parachute Payments, including, but not
limited to, determining the value of non-compete and other restrictive
provisions and other payments for services to be made after the change in
control).  If required, the Company shall reduce or eliminate the Parachute
Payments by first reducing or eliminating the portion of the Parachute Payments
that are payable in cash and then by reducing or eliminating the non-cash
portion of the Parachute Payments, in each case in reverse order beginning with
payments or benefits which are to be paid the furthest in time from the date of
the Accountant’s determination.

(e)Section 409A of the Code  

(i)It is intended that the provisions of this Agreement comply with or are
exempt from Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”), and all provisions of this Agreement shall be construed
and interpreted in a manner consistent with the requirements for avoiding taxes
or penalties under Section 409A.

(ii)Notwithstanding anything to the contrary in this Agreement, if at the time
of Executive’s termination of employment, Executive is a “specified employee,”
as defined in Section 1.409A-1(i) of the Treasury Regulations, any and all
amounts payable under this Agreement on account of such separation from service
that constitute deferred compensation and would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six-month
period or, if earlier, upon Executive’s death; except (A) to the extent of
amounts that do not constitute a deferral of compensation within the meaning of
Section 1.409A-1(b) of the Treasury Regulations, as determined by the Company in
its reasonable good-faith discretion or (B) other amounts or benefits that are
not subject to the requirements of Section 409A.

(iii)Except as permitted under Section 409A, any deferred compensation (within
the meaning of Section 409A) payable to or for Executive’s benefit under this
Agreement may not be reduced by, or offset against, any amount owing by
Executive to the Company.  Except as specifically permitted by Section 409A, the
benefits and reimbursements provided to Executive under this Agreement during
any calendar year shall not affect the benefits and reimbursements to be
provided to Executive under the relevant section of this Agreement in any other
calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit and shall be provided in
accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations or any
successor thereto.  Further, in the case of reimbursement payments, such
payments shall be made to Executive on or before the last day of the calendar
year following the calendar year in which the underlying fee, cost or expense is
incurred.

[[5206304]]

--------------------------------------------------------------------------------

14

 

(iv)Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(v)Notwithstanding anything to the contrary in this Agreement, none of any Atlas
Company, the Board, or any person acting on behalf of any Atlas Company or the
Board, shall be liable to Executive or to the estate or beneficiary of Executive
by reason of any acceleration of income, or any additional tax, asserted by
reason of the failure of this Agreement or any payment hereunder to satisfy the
requirements of Section 409A or by reason of Section 4999 of the Code.

(f)Full Understanding.  Executive declares and represents that Executive has
carefully read and fully understands the terms of this Agreement, has had the
opportunity to obtain advice and assistance of counsel with respect thereto, and
knowingly and of Executive’s own free will, without any duress, being fully
informed and after due deliberation, voluntarily accepts the terms of this
Agreement and represents that the execution, delivery and performance of this
Agreement does not violate any agreement to which Executive is subject.

(g)Expenses.  The Company shall reimburse Executive on an after-tax basis for
reasonable legal expenses incurred in connection with the negotiation of this
Agreement in an amount not to exceed $25,000.

(h)Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (i) if sent by registered or certified mail in the United
States, return receipt requested, upon receipt, (ii) if sent by nationally
recognized overnight air courier, one business day after mailing, (iii) if sent
by email or facsimile transmission, with a copy mailed on the same day in the
manner provided in clauses (i) or (ii) of this Section 8(h) when transmitted and
receipt is confirmed, or (iv) if otherwise actually personally delivered, when
delivered. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

If to the Company:

Atlas Air, Inc.
2000 Westchester Avenue
Purchase, New York 10577
Fax:      (914) 701-8333
Email:  Adam.Kokas@atlasair.com

 

Attn:    Adam Kokas, EVP, General Counsel & Secretary

 

If to Executive:At the most recent address on record at the Company.

(i)Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof and
(except for any prior indemnity agreements or long-term incentive award
agreements) supersedes all prior

[[5206304]]

--------------------------------------------------------------------------------

15

 

agreements, arrangements, and understandings between the parties with respect to
the subject matter hereof.

 

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

[[5206304]]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective on the date and year first above written.

 

ATLAS AIR, inc.

 

By:

 

 

Name:  /s/ Duncan J. McNabb

 

Title:    Director

 

 

 

 

EXECUTIVE

 

 

 

 

/s/ John W. Dietrich

 

Signature Page to Employment Agreement

 